Citation Nr: 0214017	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-07 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of gunshot wound to the right foot with visible scar and 
retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1961 to 
December 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
which the regional office (RO) granted service connection for 
scar, status post gunshot wound to the right foot, and 
assigned a rating of zero percent.

In November 2000, the Board remanded this matter to the RO 
for additional development, including VA neurological and 
orthopedic examinations.

In a July 2001 rating decision, the RO awarded a rating of 20 
percent for residuals of gunshot wound to the right foot with 
visible scar and retained foreign bodies, effective from the 
date of receipt of the veteran's original claim in July 1997.  
The issue of entitlement to a rating in excess of 20 percent 
for the veteran's disability from residuals of gunshot wound 
to the right foot remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction may be important in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, 12 
Vet. App. at 126.  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present state of the veteran's disability is the primary 
concern.  In Fenderson, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO mistakenly treated the claim as one for an 
increased evaluation rather than as a disagreement with the 
original rating award.  Noting the significance of the 
distinction, the Court remanded the matter for issuance of a 
SOC that properly characterized the issue.

In this case, the issue has been characterized by the RO in 
the most recent supplemental SOC as entitlement to an 
"increased rating."  The SOC, however, clearly indicated 
that this is an appeal from the initial assignment of a 
disability evaluation, and it is clear that the RO has 
considered all of the evidence submitted since the claims was 
initially filed in July 1997.  Furthermore, the rating 
currently assigned has been in effect since the date of 
receipt of the veteran's claim.  The RO's SOC and 
supplemental SOCs have provided the veteran with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluation for the service-connected conditions.  
The Board sees no prejudiced to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned for the disability in questions.  See 
Bernard v. Brown, 4 Vet. App. 3l84 (1993).


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  During the pendency of the veteran's claim, the veteran's 
disability from residuals of gunshot wound to the right foot 
has been manifested by a barely visible, non-adhesive, non-
tender, non-impairing scar on the dorsum of the foot, with 
plantar fasciitis and pain in the distal aspect of the foot 
with increased weight bearing, without associated 
neurological deficits, loss of range of foot motion, X-ray 
findings of arthritis, or more than slight muscle injury.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for residuals of gunshot wound to the right foot with visible 
scar and retained foreign bodies have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.56, 4.71(a), Diagnostic Codes 5284, 5310, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability from residuals of a 
gunshot wound to his right foot should be rated higher than 
the 20 percent evaluation assigned by the RO.  For the 
reasons and bases discussed below, the Board concludes that 
the criteria for a schedular rating in excess of 20 percent 
have not been met.

I.  Schedular Rating of Residuals of Gunshot Wound to the 
Right Foot

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4 (2001).  VA utilizes a rating schedule which 
is used primarily as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  Although VA must 
consider the entire record, the most pertinent evidence, 
because of effective date law and regulations, is created in 
proximity to the recent claim.  38 U.S.C.A. § 5110 (West 
1991).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  A service 
medical record dated in August 1962 indicates that the 
veteran accidentally shot himself in the foot while target 
practicing at home with a .22 caliber pistol.  X-rays of the 
foot revealed the bullet to be lodged in the sole of the foot 
with scattered fragments along the course of the bullet.  The 
bullet had apparently passed between the metatarsals.  There 
was no indication of arterial or nerve damage.  A small 
incision was made in the plantar surface and a large piece of 
bullet was removed.  The veteran slowly improved but weight 
bearing on the foot caused pain.  After physiotherapy, the 
discomfort slowly disappeared and, at the time of discharge 
to full duty in October 1962, he was able to walk normally 
without any complaints.  He was determined to be fit and was 
discharged to full duty.

The veteran was granted service connection for scar, status 
post gunshot wound to the right foot by the RO's December 
1997 rating decision.  The associated disability was rated 
zero percent disabling under Diagnostic Code 7805 effective 
from the date of receipt of his original claim in July 1997.  
By a rating decision in December 1998, the RO granted a 
separate 10 percent rating under Diagnostic Code 5299-5284 
for residuals of gunshot wound of the right foot.  In an 
October 1999 rating decision, the RO made the 10 percent 
rating effective from the date of the claim in July 1997 and 
combined the rating for the scar and for the gunshot wound 
residuals under Diagnostic Code 5284.  By a rating decision 
in July 2001, the RO awarded a rating of 20 percent under 
Diagnostic Code 5284 for residuals of gunshot wound of the 
right foot with visible scar and retained foreign bodies, 
effective from the date of receipt of the claim in July 1997.

The rating schedule, as it applies to disability associated 
with foot disorders, provides for rating for such disorders 
as flat foot, weak foot, claw foot, metatarsalgia, hallux 
valgus, hallux rigidus, hammer toe, and malunion or nonunion 
of the tarsal or metatarsal bones.  Other foot injuries are 
rated utilizing Diagnostic Code 5284.  Ratings of 10, 20, or 
30 percent are assigned for moderate, moderately severe, or 
severe disability, respectively.  The RO and the Board have 
considered whether the veteran has functional loss in his 
right foot which would entitle him to a rating in excess of 
20 percent under Diagnostic Code 5284.  

During the pendency of his claim, the veteran has undergone 
several VA examinations of his right foot.  An X-ray taken in 
January 1998 revealed residual shrapnel in the mid foot and 
in the soft tissues of the plantar aspect of the foot.  A 
calcaneal spur was seen at the insertion of the plantar 
fascia.  During outpatient treatment in February 1998, the 
veteran complained of pain on the bottom of his feet.  An 
examiner noted an impression of plantar fasciitis on the 
right.

When seen in August 1998, the veteran complained of episodes 
of relatively constant pain with numbness in his right lower 
leg, such episodes lasting as long as two months and then 
subsiding.  He had been given orthotics.  He was observed to 
walk with a slight limp, using a cane.  He had good heel and 
toe rising and moderately fair squatting ability.  There was 
swelling in the mid portion of the right foot in the 
carpometacarpal joint area.  There was a small scar on the 
dorsum of the foot, but no plantar scar was seen.  Plantar 
flexion in the right was 30 degrees, compared to 45 degrees 
on the left.  Dorsiflexion was 15 degrees bilaterally.  
Inversion was 30 degree and eversion was 15 degrees 
bilaterally.  Toe flexion on the right was 20 percent less 
than on the left.  The examiner reported an impression of 
retained shrapnel from gunshot wound, right foot, with 
probable arthritic changes in the mid portion of the foot and 
neurologic deficits of unknown etiology.

The veteran underwent another VA orthopedic examination in 
May 2001.  The same examiner noted the veteran's complaints 
that the pain in his right foot had become more constant but 
varied in severity.  He was again observed to have a slight 
limp due to pain from pressure in the area of the metatarsal 
heads.  There was a barely discernable asymptomatic scar on 
the dorsum of the foot.  The veteran had fairly good heel and 
toe rising, but the toe rising in the right foot was somewhat 
restricted due to pain over the metatarsal heads.  There was 
definite thickening of the metatarsal joints in the right 
foot.  The arch was good.  Ranges of motion were equal in 
both feet.  Range of motion in the right toes was 20 percent 
less than in the left toes in both plantar flexion and 
dorsiflexion.  The reported impression was retained shrapnel 
from gunshot wound, tarsal metatarsal area of the right foot 
with reactive degenerative arthritic changes.  The examiner 
reported that there did not appeal to be any neurologic 
pathology and that the scar was essentially asymptomatic.

During a VA neurological examination in June 2001, the 
veteran complained in the distal aspect of his right foot 
which occasionally radiated proximally.  The pain varied in 
intensity depending on amount of weight bearing on the foot.  
His symptoms were also affected by weather.  An examination 
of both lower extremities revealed no evidence of atrophy or 
weakness in any of the muscle groups.  Sensation was intact 
in both feet and the reflexes at the knees and ankles were 1+ 
and symmetrical.  The examiner reported an impression of no 
clinical evidence of nerve damage, muscle weakness, or 
atrophy in the right foot.

Based on a careful review of all of the evidence in the 
claims folder, the Board concludes that the veteran is not 
entitled to a rating in excess of 20 percent pursuant to 
Diagnostic Code 5284.  His right foot disability cannot be 
characterized as more than moderate.  Rather, the Board finds 
that the veteran's disability from residuals of gunshot wound 
to the right foot has been manifested by a barely visible, 
non-adhesive, non-tender, non-impairing scar on the dorsum of 
the foot, with plantar fasciitis and pain in the distal 
aspect of the foot with increased weight bearing, without 
associated neurological deficits, loss of range of foot 
motion, X-ray findings of arthritis, or more than slight 
muscle injury.

A review of the medical evidence in the record does not show 
that the scar related to the veteran's gunshot wound is 
poorly nourished, repeatedly ulcerative, or objectively 
tender or painful.  During a VA examination in August 1998, 
the scar was described as "subtle," measuring four 
millimeters.  It was not possible to determine that it was 
the site of the bullet entry.  The "possible" scar was 
soft, smooth, and freely movable.  There was no underlying 
tissue loss, inflammation, or keloid formation.  The reported 
impression was possible scar of the right dorsal foot 
following gunshot wound.

The evidence does not show that the veteran is entitled to a 
separate compensable rating based on the bullet wound scar.  
Under the former and revised Diagnostic Code 7805, a 
nondisfiguring scar which is not the result of burns, and 
which is not poorly nourished, with repeated ulceration, 
tender or painful, is rated based on limitation of function 
of the part affected.

There is no medical evidence contained in the claims folder 
which indicates that the scar, in an of itself, causes 
functional disability in the veteran's right foot.  
Therefore, the Board concludes that a separate rating is not 
assignable utilizing Diagnostic Code 7805.  This conclusion 
has been reached after consideration of both the former and 
revised regulations pertaining to rating of skin disorders.  
See Karnas v. Derwinski, 1 Vet. App. 308, (1991).  The Board 
finds that neither the former or revised regulations are more 
favorable to the veteran, as the disability from the scar on 
the dorsum of his foot would not be compensable under either. 

The Board has also considered the regulations pertaining to 
the rating of disability resulting from muscle injury and 
gunshot wounds.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. 

The type of injury envisioned by the regulations as causing 
"slight" (insignificant) disability of muscles is a simple 
wound of muscle.  The history and complaint includes service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability include no 
evidence of fascial defect or of atrophy or of impaired 
tonus; no impairment of function.  See 38 C.F.R. § 4.56.

Disabilities classified as causing "moderate" disability of 
muscles include service department record or in-service 
treatment for the wound; and consistent complaints of one or 
more of the cardinal symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement (in particular functions controlled by the injured 
muscles).  The objective findings should include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  See 38 C.F.R. § 4.56.  

The type of injury associated with "moderately severe" 
muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings would include entrance and (if 
present) exit scars, small or linear, including short tract 
of missile through muscle tissue.  There would be some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.

A "severe" disability would result from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints would be documented by service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There would be 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in the previous paragraph, 
but worse than those of moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
which swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

Under Diagnostic Code 5310, Muscle Group  X, the function of 
which is movement of the forefoot and toes affecting 
propulsion thrust in walking, slight injury is rated zero 
percent disabling, moderate injury is rated 10 percent 
disabling, moderately severe injury is rated 20 percent 
disabling, and severe injury is rated 30 percent disabling.  
Based on the history and current clinical findings as 
discussed above, including the lack of clinical findings of 
muscle weakness or atrophy, the Board finds that there is not 
more than slight muscle injury.  Therefore, it is not 
appropriate to separately rate the veteran's right foot 
disability on the basis of injury to a muscle group in 
addition to the current 20 percent rating under Diagnostic 
Code 5284 for foot injury.

To summarize, the Board finds that the veteran's disability 
from residuals of gunshot wound to the right foot is 
manifested by a barely visible, non-adhesive, non-tender, 
non-impairing scar on the dorsum of the foot, with plantar 
fasciitis and pain in the distal aspect of the foot with 
increased weight bearing, without associated neurological 
deficits, loss of range of foot motion, X-ray findings of 
arthritis, or more than slight muscle injury.  

II.  Extraschedular and other Considerations

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this case, the veteran's disability does not more nearly 
approximate the criteria for the next higher evaluation.

In reaching is decision, the Board has also considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (2001).  The original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1995).

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

As the application of Diagnostic Code 7805 requires an 
assessment of the functional impairment of a part affected by 
a scar, the Board has considered DeLuca v. Brown, 8 Vet App 
202 (1995).  In this case, the Board has considered whether 
the veteran's shrapnel scar causes functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability.

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, supra at 205.  Section 
4.40 provides in part that functional loss may be due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  The 
section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  The 
evidence does not show that the veteran has functional 
impairment due to pain from the scar itself.  

In this case, the clinical evidence indicates that the 
veteran's right foot does have some limitation of motion 
accompanied by pain with weight bearing.  The disability due 
to more or less movement than normal which can be attributed 
to the gunshot injury has been accounted for in the schedular 
rating assigned.  Further, the record contains no objective 
findings of loose motion, incoordination, inability to 
execute skilled movements, swelling, deformity, or atrophy 
from disuse.  There are no findings of instability, atrophy, 
redness, swelling, heat, or deformity.  The evidence as a 
whole, does not describe the presence of such additional 
factors as to warrant a rating higher than 20 percent for the 
service-connected injury.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of a scar, or other 
foot disability, but the clinical evidence in the record does 
not show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his foot disability or that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

Finally, the Board has considered the doctrine of benefit of 
the doubt. That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, there is no 
approximate balance between the positive and negative 
evidence, as the credible evidence in the record is 
overwhelmingly against the veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).

III.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
the claim; to assist the veteran in the development of the 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the veteran has been so notified by the December 1997 rating 
decision, by the February 1998 Statement of the Case (SOC), 
and by the supplemental SOCs.  Further, by a letter dated in 
November 2001, the veteran was informed of the regulations 
implemented pursuant to the VCAA, and was informed of the 
evidence needed to substantiate his claim and of the duties 
that the RO would undertake to assist him in developing his 
claim and what he should do to substantiate his claim.  The 
veteran was specifically advised that he could obtain private 
medical records and submit them to VA, or identify such 
records and request VA to obtain them.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed that to substantiate his claim he should submit 
evidence showing disability which meets the criteria for a 
higher rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements to the veteran concerning 
evidence and information needed to substantiate his claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claims includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including: 
service medical records; medical and other records from VA 
facilities; and records from other Federal agencies, such as 
the Social Security Administration.  This includes the duty 
to make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, such as 
private medical records identified by the veteran.  In this 
case, the RO has exhausted all efforts to obtain all relevant 
records identified by the veteran or otherwise evident from 
the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, such as when he filed his claim, his Notice of 
Disagreement, and his substantive appeal. The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  VA has 
provided a medical examination to the veteran in order to 
make a decision on his claim.  

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
failed to obtain any records identified by the veteran, as he 
has not identified any treatment records or other evidence 
which has not been obtained.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of gunshot wound to the right foot with visible scar and 
retained foreign bodies is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

